DETAILED CORRESPONDENCE
This is the first office action regarding application number16/651,945 filed 03/27/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment, filed on 03/27/2020, has been entered. Claims 8-20 are now pending in this application.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2017-191954, filed on 09/27/2018.
Claim Objections
Claim 8 is objected to because of the following informalities: the term “both surfaces that are in contact with none of the negative electrode mix layer” is grammatically incorrect.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kin (JP 2003123829 A) and further in view of Okuda (JP 2013143224A) and Kazuo (JP2013025912A) (refer to enclosed translations for citations).
Regarding claim 8,
Kin teaches a cylindrical secondary battery [0001] comprising: 
a bottomed cylindrical battery case [0007] having an opening [0006]; 
an electrode group (Fig. 7, 2; [0006]);
an electrolyte solution, the electrode group and the electrolyte solution being housed in the battery case [0003]; 
and a sealing member blocking the opening of the battery case (Fig. 1, 12; [0031], “cap assembly”), 
wherein the electrode group includes a positive electrode (Fig. 1, 30; [0030]), 
a negative electrode (Fig. 1, 40; [0030]),
 and a separator placed between the positive electrode and the negative electrode (Fig. 1, 50; [0030]);
and is formed by winding the positive electrode and the negative electrode with the separator therebetween [0030];
 the negative electrode includes a negative electrode current collector and a negative electrode mix layer formed on at least one principal surface of the negative electrode current collector (Fig. 1, 42; [0031]); 
the positive electrode includes a positive electrode current collector and a positive electrode mix layer formed on at least one principal surface of the positive electrode current collector (Fig. 1, 32; [0031]);
the separator includes an inner non-contact region (Fig. 1; 54) which is located on the inner peripheral side of the electrode group and which has both surfaces that are in contact with none of the negative electrode mix layer and the positive electrode mix layer (Fig. 1, [0034]);
the length of the inner non-contact region (Fig. 1; 54); it can be said that the inner non-contact region does not come into contact with the negative electrode due to it being further wound from separator 50 (Fig. 1, [0034]); the electrode group includes a cylindrical section formed by the negative electrode mix layer formed on a principal surface of the negative electrode current collector that is located innermost in the electrode group (Fig. 1, [0034]). 
However, Kin fails to teach the non-contact region 5% or more of the length of the separator in a winding direction of the electrode group and the diameter of the cylindrical section is 2.5 mm or less.
Okuda teaches the central portion of a wound electrode body is formed by winding the innermost part of the separator to effectively suppress the depletion of electrolytic solution.  Therefore, the suppression of electrolyte depletion is recognized as a result-effective variable dependent on the amount of winding, in which an increased amount of winding, which requires a greater length of the innermost separator, corresponds to an improved suppression of the electrolyte depletion. There would be reasonable expectation of success to attempt different length percent values of the non-contact region until the electrolyte depletion was suppressed.  Therefore, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Kin by employing an inner length of non-contact region being 5% or more of the length of the separator (see MPEP 2144.05 II.). 
Kazuo teaches a cylindrical core thickness of 1 mm, within the claimed range (Fig. 1, 2; [0030]), which is obtained from winding a thin current collector in order to achieve good compressive strength [0035].  It would be obvious to one of ordinary skill of the art before the effective filing date to combine an innermost cylindrical section of 2.5 mm or less as taught by Kazuo with the cylindrical battery as taught by modified Kin in order to achieve good compressive strength.
Regarding claim 9,
Modified Kin cylindrical secondary battery according to Claim 8 (see elements of claim 8 above), wherein the inner non- contact region is placed in an inner portion of the cylindrical section (Fig. 1; [0034]).
Regarding claim 10,

    PNG
    media_image1.png
    604
    1430
    media_image1.png
    Greyscale

Modified Kin teaches the cylindrical secondary battery according to Claim 8 (see elements of claim 8 above), wherein the separator has a first folded portion in the inner non-contact region (annotated Fig. 6, “first folded portion”; [0034]).
Regarding claim 11,
Modified Kin teaches the cylindrical secondary battery according to Claim 10 (see elements of claim 10 above), wherein the separator is folded at the first folded portion (annotated Fig. 6, 54, “first folded portion”; [0034]) to sandwich a portion of the negative electrode, as the separator is on both sides of the current collector for the negative electrode (annotated Fig. 6, “exposed section”; [0034]). The examiner notes that the separator 54 in Fig. 6 sandwiches the exposed section (annotated Fig. 6, “exposed section”; [0034]) because it is on both sides of the exposed section.
Regarding claim 12,
Modified Kin teaches the cylindrical secondary battery according to Claim 8 (see elements of claim 8 above), wherein the negative electrode includes an exposed section where at least one principal surface of the negative electrode current collector is exposed (annotated Fig. 6, “exposed section”) and which is located at an end section on the inner peripheral side of the electrode group (annotated Fig. 6, “exposed section”).
Regarding claim 13,
Modified Kin teaches cylindrical secondary battery according to Claim 12 (see elements of claim 12 above), wherein the exposed section is placed in an inner portion of the cylindrical section (annotated Fig. 6, “exposed portion”).
Regarding claim 14,
Modified Kin teaches the cylindrical secondary battery according to Claim 12 (see elements of claim 12 above), wherein the exposed section has a second folded portion placed in the inner portion of the cylindrical section (annotated Fig. 6, “second folded portion”).
Regarding claim 15,
Modified Kin teaches the cylindrical secondary battery according to Claim 14 (see elements of claim 14 above), but fails to teach wherein the exposed section is folded at the second folded portion together with the separator in the inner non-contact region.  However, Okuda teaches wherein the exposed section is folded together with the separator in the inner non-contact region ([0006], “a central portion formed by winding or folding at least one of the innermost part of the negative electrode not coated with the substance and the innermost part of the separator”).  Additionally, Okuda teaches that the electrode may bent even further and positioned together with the separator inside the inner non-contact region ([0049], “You may make it arrange | position to the other bending part 32 side in the center part of the body 11) to avoid compressing the inner region from both sides which can allow cracking and short circuit to occur [0035].  Therefore, it would be obvious to one of ordinary skill of the art before the effective filing date to combine the exposed section folded together with the separator in the inner non-contact region with the cylindrical secondary battery of Kin such that cracking in the inner region, and consequently a short circuit, is avoided. 
Regarding claim 16,
Modified Kin teaches the cylindrical secondary battery according to Claim 12 (see elements of claim 12 above), wherein the negative electrode mix layer formed on a principal surface of the negative electrode current collector that is located innermost of the electrode group (annotated Fig. 6, “electrode mix”) faces the exposed section with a plurality of the separator therebetween (Fig. 6, 54, see plurality of separators defined by the first and second folding region).
Regarding claim 18,
Modified Kin teaches the cylindrical secondary battery according to Claim 8 (see elements of claim 8 above), wherein the outside of the separator that is located on the outermost peripheral side of the electrode group (Fig. 1, 52, outermost separator) is covered by the negative electrode current collector (Fig. 1, 42).
Regarding claim 19,

    PNG
    media_image2.png
    645
    599
    media_image2.png
    Greyscale

Modified Kin teaches the cylindrical secondary battery according to Claim 8 (see elements of claim 8 above), where it appears that the outside diameter of the cylindrical secondary battery (Kazuo; annotated Fig. 1, black arrow) is less than 6 times the inner diameter (yellow arrow), which is 1 mm (Kazuo; [0030]).  Kazuo teaches that winding produces an axial core with optimum strength [0035], a process that helps determine the overall diameter of the cylindrical battery.  While it is unknown whether Fig. 1 is to scale, absent a showing of criticality or unexpected results, it would be obvious to one of ordinary skill of the art before the effective filing date to use a diameter of 6.5 mm or less as taught by Kazuo with the cylindrical battery taught by modified Kin in order to produce an axial core with optimum strength.
Regarding claim 20,
Modified Kin teaches the cylindrical secondary battery according to Claim 8 (see elements of claim 8), wherein the number of turns in the electrode group is three to ten (Kazuo, [0030], “ten turns”).  As described above in claim 19, Kazuo teaches that winding produces an axial core with optimum strength [0035].  
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kin (JP 2003123829 A) and further in view of Okuda (JP 2013143224A) and Shiori (JP2001176482A) (refer to enclosed translations for citations).
Regarding claim 17,
Modified Kin teaches the cylindrical secondary battery according to Claim 8 (see elements of claim 8 above), but fails to teach wherein the separator including a base layer and a resin layer formed on at least one principal surface of the base layer, the resin layer having swelling properties for the electrolyte solution. 
Shiori teaches a polyvinylidene fluoride resin layer (Fig. 2b, 21) laminated with a reinforcing layer [0009], meeting the claimed base layer and corresponding to the feature in modified Kin as described above.  Shiori teaches the resin layer swells while holding the electrolytic solution [0035], because increasing the liquid retaining property decreases the internal resistance of the battery [0004].  It would be obvious to one of ordinary skill of the art before the effective filing date to combine the base layer and resin layer having swelling properties for the electrolyte solution as taught by Shiori with the cylindrical secondary battery as taught by Kin in order to decrease the internal resistance of the battery.  

Response to Arguments
Applicant’s arguments, see amendment, filed 09/22/2022, with respect to claims 1-7 have been fully considered and are persuasive.  The U.S.C. 103 rejections of claims 1-7 has been withdrawn in light of claims 1-7 being withdrawn.  However, a new rejection has been applied under U.S.C. 103 to the amended set of claims, 8-20, that overcomes any deficiencies in the prior rejection.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL WYROUGH whose telephone number is (571)272-4806.  The examiner can normally be reached on Monday-Friday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW MARTIN can be reached on (571) 270-7871.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL CHRISTIAN ST WYROUGH/Examiner, Art Unit 1728        

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728